DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/23/2021 has been entered. The Following has occurred: Claims 1, 3-7, and 9 have been amended; claims 2, 8, 13, and 15 were previously cancelled; Claims 10-12, 14, and 16-20 have been cancelled; claims 21-27 have been added. 
Claims 1, 3-7, 9, and 21-27 are now pending and have been examined.
Effective Filling Date: 4/19/2017.
Status of the Application
Claim Objections have been added in light of the amended claim limitations.
35 U.S.C. 112(a) and 112(b) Rejections have been added in light of the amended claims. 
Prior 35 U.S.C. 103 Rejections have been withdrawn in light of the amended claims, however new 35 U.S.C. 103 Rejections and rationale have been added in light of the amended claims. 
Priority
The present application is a continuation of US Application 15/060,717, filed on 3/4/2016, which claims priority to Provisional Application 62/141,691, filed on 4/1/2015. The effective filing date, however, is 4/19/2017, because the provisional application do not disclose, “weighting the estimate of the condition based on a correlation between historical estimates of conditions of other waste resources of the customer and actual conditions of the other waste resources of the customer;” “predicting a value of the waste resource of the customer based on 
Claim Objections
Claims 1, 3-7, 9, and 21-27 are objected to because of the following informalities: 
Claims 1 and 21 recite “the description.” should read “the description,” (punctuation error). 
Claims 3-7 and 9 recite “The resource management system” should read “the apparatus”, since “resource management system” was amended to be “apparatus” in the independent claim 1. 
Appropriate correction is required.
claims 3-7, 9 and 22-27 depend from claims 1 and 27 above and therefore inherit the claim objection of their parent claim
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1 and 27 recite “weighting the estimate of the condition based on a correlation between historical estimates of conditions of other waste resources of the customer and actual conditions of the other waste resources of the customer;” The Specification does not provide support for the above-mentioned limitation. The Specification in paragraph [0046], “resource management system 106 may include a condition verification module to verify if possible the customer-provided qualitative grade estimate. For example, a high-resolution photograph may be taken and analyzed by computer-implemented processes to identify any apparent defects, e.g., a cracked screen on an electronic device, torn clothing, missing parts, chipped, cracked or scratched items, etc. Such processes may be more effective in identifying physical defects rather than operating defects, e.g., a TV that will not turn on or has degraded picture quality. In some embodiments, a computer-verified quality score may be compared to a customer-provided quality score, and the result of the comparison may be stored with customer information. Divergent results may be an indication of a reduced weighting, trust, or reliance upon future condition grade estimates provided by the customer, or that future items picked up from the customer need to be examined more carefully.” Merely describes a comparison is made from computer-verified quality score to customer-provided quality score, and how the weighting estimate is determined from the comparison/correlation of the historical and actual conditions. 
Claims 1 and 27 recite “determining the actual conditions of the other waste resources of the customer with an image recognition process, wherein the conditions include new, good, fair, and/or poor;” However, the Specification does not describe how the conditions are identified to be new, good, fair or poor. That is, it is unclear what the range or metes and bounds for an items to be identified to be “good” vs “fair.” Further, the Specification in paragraphs [0048] and [0075] describes a generic image recognition process to detect items from product photographs and may detect conditions that may affect value (e.g., apparent broken items), and assign a category of disposition (e.g., one of categories (1) - (4) discussed above). The condition categories (1)-(4) are described in paragraphs [0046] and [0072], “categories may indicate a disposition or condition of the waste resource, e.g., (1) to resell as used goods (e.g., as vintage clothing), or (2) to examine further for possible refurbishment, or (3) to sell for scrap value, or (4) to discard. The word “disposition” and “condition” may be used interchangeably hereinafter. Discarding an item may include sending the waste resource to a traditional landfill.” The Specification describes conditions to be either (1) resell, (2) refurbishment, (3) sell for scrap value, and (4) discard, not “new, good, fair, and/or poor.” Still, the Specification does not describe how the image recognition process is about to differentiate items to be (1) to resell as used goods (e.g., as vintage clothing), or (2) to examine further for 
Claims 3-7, 9 and 22-27 depend from claims 1 and 27 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 21 recite “wherein the conditions include new, good, fair, and/or poor
Claims 3-7, 9 and 22-27 depend from claims 1 and 27 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 7, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US Patent 6,633,795 B1), in further view of Watanabe et al. (US PG-Pub 20050097028 A1), in view of Gates et al. (US PG-Pub 20140379588 A1), and further in view of Kekalainen et al. (US PG-Pub 20160300297 A1). Hereinafter Suzuki/Watanabe/Gates/Kekalainen.
Claims 1 and 21, Suzuki discloses an apparatus and a computer-implemented method, comprising a processor configured to (disclosing article recycling system comprising a processor unit 29 for a recycle method decision): 
receive a request from a customer to collect a waste resource, wherein the request includes an estimate of a condition of the waste resource, a description of the waste resource, and a brand name of the waste resource (Suzuki: Figs. 1 and 23 route 4b and Col. 4 line 65 - Col. 5 line 8, “customer 4 will discard the article purchased from the store 3 after having used it for a given period. The articles as discarded (hereinafter referred to also as the discarded article and hence the television discarded is referred to as the discarded television) will follow a route in which the discarded articles are collected by an organization entrusted by a local government, a tertiary industrial company or the like organization at a discarded article deposit place 5 (route 4 b) or a route in which the store 3 receives directly the discarded articles from the customers 4 for sending them to the discarded article deposit place 5 (route 3 b).” Disclosing receiving a request from a customer to the resource management system to dispose waste resource such as television. In Col. 2 line 43 - Col. 3 line 29, “As the article information to read by the reading means, there may be mentioned the information concerning at least the name of the article, the manufacturer name of the article, the model name of the article, manufactured date, manufacture ID number, component parts of the article and the like. The reading means for inputting the information concerning the article may be at least one selected from a group which consists of a connecting means connected to the article for reading information concerning the article, a radio receiver means for receiving the information concerning the article sent out from a radio transmitter means which is provided in association with the article, a keyboard for receiving the information concerning the article through key manipulation, a mouse used for receiving the information concerning the article, a bar code reading means for reading a bar code when information concerning the article is indicated by the bar code, and a driving means for driving memory means when the information concerning the article is stored in the memory means. The storage means may include as the database an article specifications information database for storing life limit information concerning a restoration-allowable life limit of the article, a statutory regulation/standard information database for storing statutory regulation information concerning the statutory regulations imposed on the manufactured articles on an article-by-article basis and standard information concerning the standards previously established for the manufactured articles on an article-by-article basis, a material-based recycle processing method database which stores information concerning harmfulness or hazardousness of the materials of the component parts and recycle processing methods for the materials, respectively, a part-based recycle processing method database which stores recycle processing methods for the component parts, and a market information database which stores price information on the market of used articles for the article.” Which are estimate of a condition of the waste resource. Also Col. 23 lines 13-55, disclosing the recycling article (i.e. waste resources) is received from the customer, based on how the articles are classified (based on conditions) and the description (e.g., name of the article, the manufacturer name of the article, the model name of the article, manufactured date, manufacture ID number, component parts) of the articles, the articles are then processed. The disclosure of manufacturing name for the article and a maker-based recycling factory which accepts the discarded articles of a specific maker or manufacturer is representative of the disposed waste resources include branded waste resources. Specifically, Col. 2 lines 63-66 disclose where information stored includes the restoration-allowable life of the article (condition).  Col. 31 lines 34-35 where discarded articles are classified on a category or class basis. Col. 5 lines 50-54 where the factory facility control unit (39) serves as an “an information transmitting means” for transmitting the results of the determination of processing for the article to a succeeding process. Col. 24 lines 1-21 where condition information is collected from the user such as the use history of the discarded article. That information is compared with a market information database 41 the price data of the used article in the same condition. The system determines whether or not repairing the article is profitable. Col. 8 lines 18, col 18 lines 12-17, col. 36 lines 59-60 receiving wireless information. Col. 18 lines 47-50 wireless and radio communication. Abstract, Fig. 5, Col. 2 lines 20-62, Col. 3 lines 15-29, Col. 5 lines 27-63, Col. 7 line 59 - Col. 8 line 7, Col. 8 lines 25-32 disclosing the recycle decision is decided based on the information of the article as inputted though an input mean of an device (i.e. computing device) to identify whether or not the article satisfies condition that the article is recyclable. See above for disclosure of the customer 
weight the estimate of the condition based on a correlation between historical estimates of conditions of other waste resources of the customer and actual conditions of the other waste resources of the customer (Suzuki discloses in col. 41 lines 15-23 where a cost is determined as the sum of disassembling/separating costs (inclusive of the packing costs and miscellaneous costs) and the transportation fee is compared with the part purchase price of the used part dealer retrieved from the market information database (41). The Examiner is interpreting the part purchase price is equivalent to the average selling price of the instant application as it is defining a market purchase price for the item. Col. 17 lines 28-29 where the prices of the used article is estimated (predicted) easily and rapidly. Col. .23 lines 65-67 discloses where when a restoration is considered profitable then the discarded item is decided to undergo recycling processing. Col. 23/24 line 67/ 1-21 the market price of the restored item is estimated (predicted) by acquiring information about the item. The information is used with market information of price data of the used item of the same conditions as to be restored or the price of similar used article. The invention compares the used–article market price with the price of restoration or recycling processes to determine if the restoration is profitable. Col. 40 lines 14-17 estimation of. Lines 21-24 market demand for the item.); 
determine the actual conditions of the other waste resources of the customer (Suzuki discloses in col. 13 line 54, col. 23 lines 29-54, Fig. 9, Fig. 10b, Fig. 12 where the system uses a quality check method (verification) generated by the recycle processing generating module 33 and where a procedures are generated to evaluate the actual condition of the article. The Examiner references par. 0036 and 0046 of the instant application specification where the customer has entered into the system the condition of an item for recycling. The applicant’s specification identifies in par. 0046 where the system is checking the “customer-provided quality score” against stored data to determine and verify the condition of the item.  The Examiner asserts the prior art of Suzuki is performing the similar function and is equivalent as the prior art conducts a quality check on the article to evaluate the actual condition of the article to be recycled. The Examiner asserts both the claimed invention and the prior art is determining and recording what the customer considers as the condition to the actual condition of an item, in other words conducting a verification that the users assessed condition meets the organizations analysis of the actual condition), wherein the conditions include new, good, fair, and/or poor (Fig. 2, box 203 and Col. 10 lines 31-49 disclosing quality check on whether the quality condition is good or not, which reads on the condition to be either good on OK to pass or poor to be NG); 
predict a value of the waste resource of the customer based on the weighted estimate of the condition of the waste resource and an average selling price of the waste resource (Suzuki discloses in col. 41 lines 15-23 where a cost is determined as the sum of disassembling/separating costs (inclusive of the packing costs and miscellaneous costs) and the transportation fee is compared with the part purchase price of the used part dealer retrieved from the market information database (41). The Examiner is interpreting the part purchase price is equivalent to the average selling price of the instant application as it is defining a estimated (predicted) easily and rapidly. Col. .23 lines 65-67 discloses where when a restoration is considered profitable then the discarded item is decided to undergo recycling processing. Col. 23/24 line 67/ 1-21 the market price of the restored item is estimated (predicted) by acquiring information about the item. The information is used with market information of price data of the used item of the same conditions as to be restored or the price of similar used article. The invention compares the used–article market price with the price of restoration or recycling processes to determine if the restoration is profitable. Col. 40 lines 14-17 estimation of. Lines 21-24 market demand for the item.); 
assign the waste resource to one of a plurality of categorizations based on the predicted value, the description. and the weighted estimate of the condition of the waste resource (Suzuki discloses in col. 41 lines 15-23 where a cost is determined as the sum of disassembling/separating costs (inclusive of the packing costs and miscellaneous costs) and the transportation fee is compared with the part purchase price of the used part dealer retrieved from the market information database (41). The Examiner is interpreting the part purchase price is equivalent to the average selling price of the instant application as it is defining a market purchase price for the item. Col. 17 lines 28-29 where the prices of the used article is estimated (predicted) easily and rapidly. Col. 23 lines 13-55, disclosing the recycling article is received from the customer, based on how the articles are classified (based on conditions) and the description (e.g., name of the article, the manufacturer name of the article, the model name of the article, manufactured date, manufacture ID number, component parts) of the articles, the articles are then processed. The disclosure of manufacturing name for the article market information of price data of the used item of the same conditions as to be restored or the price of similar used article. The invention compares the used–article market price with the price of restoration or recycling processes to determine if the restoration is profitable. Col. 40 lines 14-17 estimation of. Lines 21-24 market demand for the item), wherein the multiple categorizations include resell, refurbish, sell for scrap, discard, and forward to a processing location based on the brand name (Col. 5 Ln. 65-Col. 7 Ln. 53 and Col. 31 Ln. 56 - Col. 33 Ln. 58, disclosing the discarded article can be classified as “discarded article capable of restoration” delivered to an article restoring factory, to be recycled, reused, and restored to be sold to the customer, otherwise disposed as waste. Specifically in col. 6 lines 22-29 where a television to be recycled is delivered to an article restoring factory. Col. 6 lines 33-35 where the re-use of parts are supplied to the article restoring factory. Col. 7 lines 41-42, col. 13 lines 18-21, col. 33 line 43 and 54 landfill. In Col. 23 lines 13-55, disclosing the recycling article is received from the customer, based on how the articles are classified (based on conditions) and the description (e.g., name of the article, the manufacturer name of the article, the model name of the article, manufactured date, manufacture ID number, component parts) of the articles, the articles are then processed. The disclosure of manufacturing name for the article and a maker-based recycling factory which accepts the discarded articles of a specific 
compute a driving route to collect waste resources from multiple locations, including a location of the waste resource of the customer (Fig. 1 and in col. 6 line 19 discloses distribution/delivery routes; Col. 4 Ln. 65 - Col. 5 Ln. 26, “The customer 4 will discard the article purchased from the store 3 after having used it for a given period. The articles as discarded (hereinafter referred to also as the discarded article and hence the television discarded is referred to as the discarded television) will follow a route in which the discarded articles are collected by an organization entrusted by a local government, a tertiary industrial company or the like organization at a discarded article deposit place 5 (route 4 b) or a route in which the store 3 receives directly the discarded articles from the customers 4 for sending them to the discarded article deposit place 5 (route 3 b). At the discarded article deposit place 5, the discarded articles are classified on the basis of a category or class thereof or classified on a maker-by-maker basis for each category of the articles. Thereafter, the discarded articles are sent to recycling factories 6 and 7 (routes 5 a and 5 b). Addition-ally, there is conceivable such a case in which the store 3 receives the discarded articles from the customers 4 to send them directly to the recycling factory 6 or 7 (route 3 c or 3 d). In conjunction with the recycling factory, two different types of recycling factories can be conceived in dependence on whether the recycling factories have been built on a maker-by-maker basis or in common to a plurality of manufacturers. In the case of the exemplary scenario illustrated in FIG. 1, the discarded television recycling factory 6 for individual manufacturer is assumed to be dedicated for a particular maker or manufacturer while the recycling factory 7 for multi manufacturers is 
The prior art of Suzuki collects the information about the article and classifies the article based upon the collected information. In Col. 37 Ln. 41-53 and Col. 42 Ln. 55 - Col. 43 Ln. 16 disclosing the separating/sorting process includes the use of discarded article processing status recording apparatus, which employed a video camera or the like picture recording apparatus to record at least the article name (article category), type (model name), manufacturer name, manufactured date and the manufacturer number of the discarded article concerned then commands of separation/sorting procedure is presented to the workers, which suggests an image recognition process is perform from the recordings of the video/picture to process and identify the condition of the discard article. Col. 24 lines 1-21 where condition information is collected from the user such as the use history of the discarded article. That information is compared with a market information database 41 the price data of the used article in the same condition. The system determines whether or not repairing the article is profitable. Suzuki discloses in col. 13 line 54, col. 23 lines 29-54, Fig. 9, Fig. 10b, Fig. 12 where the system uses a quality check method (verification) generated by the recycle processing generating module 33 and where a procedures are generated to evaluate the actual condition of the article. The combination does not explicitly teach where the.
However, the prior art Suzuki does not explicitly disclose the estimated conditions are stored as a historical record, the use of image recognition and computing optimal route based on multiple metrics. 
Suzuki does not explicitly disclose (italic emphasis):
weight the estimate of the condition based on a correlation between historical estimates of conditions of other waste resources of the customer and actual conditions of the other waste resources of the customer
determine the actual conditions of the other waste resources of the customer with an image recognition process, wherein the conditions include new, good, fair, and/or poor;
compute an initial driving route to minimize a travel distance of the driving route, and
refine the initial driving route to optimize multiple metrics, wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources.
However, Watanabe discloses in the abstract where historical customer data/account information identifies attrition customers/accounts and their associated attributes. Par. 0004, 0054 and Fig. 4 discloses desirable accounts/customers and ones that generate significant profits to the company. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for Suzuki to incorporate the features of Watanabe in parsing through historical customer data/account data to identify customers and their associated attributes. The Examiner asserts the combination provides a robust system/method of tracking customers and understanding which customers provide accurate condition reports and what customers are most desirable and profitable to the organization. 
Still, the combination of Suzuki/Watanabe does not explicitly teach:
with an image recognition process, wherein the conditions include new, good, fair, and/or poor;
compute an initial driving route to minimize a travel distance of the driving route, and
refine the initial driving route to optimize multiple metrics, wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources.
Nonetheless, Gates is in the analogous field of waste management, which specifically teaches, 
determine the actual conditions of the other waste resources of the customer with an image recognition process, wherein the conditions include new, good, fair, and/or poor (Gates: Abstract, para. [0019], [0040], teaching recording or receiving an image (i.e. photograph) of the content within a waste container, which is disposed waste resources submitted by the customers. Figs. 12-13 and para. [0060], [0074] teaching, “Extracting a content parameter from an image S220 preferably includes applying image processing techniques to the image to extract gradients in intensity, saturation, color, or any other suitable light parameter, identify edges or borders, identify objects, or to extract any other suitable set of content parameters from the image. Examples of image processing techniques include computer vision methods, appearance methods, feature methods, optical character recognition methods (e.g., to identify trademarks or brand names), or any other suitable methods.” Fig. 13 and para. [0034], [0071], [0074], and [0077]-[0079], teaching the characterizing the content within the waste container based on categories and metrics including value of the content, material type, waste type, and brand, which are condition of the disposed waste resources from image 
compute an initial driving route to minimize a travel distance of the driving route, and refine the initial driving route to optimize multiple metrics(Gates discloses in par. 0016 where the system optimizes the routes based on waste volume, value, mileage, or any other suitable parameter).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention for the system and method of Suzuki/Watanabe to include the features of Gates for detecting condition of the disposed waste resources from the usage of image recognition process for the motivation of providing a robust system and method of automating the tracking of waste categories and increase the sorting efficiency at receiving facilities, increase accuracy of monetary charges for waste collection  and provide most accurate credit for the recyclable material (para. [0016]). Further, the claimed invention is merely a combination of old elements in a similar waste management field of endeavor. In such combination each element merely would have performed the same waste management related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates, the results of the combination were predictable (See MPEP 2143 A).
However, the combination of Suzuki/Watanabe/Gates does not expressly teach
wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources. 
Kekalainen in the analogous field of waste management and optimization of routes, specifically teaches, wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources (Para. [0066]-[0068], [0070]-[0076], [0094]-[0113] disclosing the analysis of cost function, waste value function, in combination with vehicle travel between waste containers (i.e. pick up locations) and time required to perform each job). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention for the system and method of Suzuki/Watanabe/Gates to include the features of Kekalainen
Claims 3 and 22, the combinations of Suzuki/Watanabe/Gates/Kekalainen make obvious of the system of claim 1 and the method of claim 21. Kekalainen further teaches
wherein the processor is further configured to weight the multiple metrics based on measures of uncertainty of the respective metrics (Table 2, Para. [0074], and [0094]-[0101] teaching the estimation which is interpreted to be measure of uncertainty on waste value, quantity, time required to do the job (for example calculated based on a driving time between the locations, and a container-type-based collection time, a preparation time at the locations and a route entry and a depot driving time)). 
Claims 4 and 23, the combinations of Suzuki/Watanabe/Gates/Kekalainen make obvious of the system of claim 3 and the method of claim 22. 
Although the combination does not explicitly disclose the limitation of weight travel distance higher than travel times. However, the above feature can be merely matters of design option in view of the feature of considering that the subjective option of choosing to weight travel distance higher than travel times for the benefit of traveling optimal route with shortest travel distance for potential of more wait time in traffic, or choosing to weight travel time higher than travel distance for the benefit of saving time on the road from traffic with faster route with slightly farther travel distance (Kekalainen: para. [0073]).
Claims 5 and 24, the combinations of Suzuki/Watanabe/Gates/Kekalainen make obvious of the system of claim 1 and the method of claim 21. Suzuki further teaches
wherein the processor is further configured to generate metrics based on the categorizations and provide the generated metrics in response to a query from a brand entity (Suzuki discloses in col. 4 line 41-42, col. 10 lines 5-22 and Fig. 30 where market price information is stored, stock information of the parts for maintenance, and information concerning demand for the articles. Col. 23/24 line 67/ 1-21 the market price of the restored item is estimated (predicted) by acquiring information about the item. The information is used with market information of price data of the used item of the same conditions as to be restored or the price of similar used article. The invention compares the used–article market price with the price of restoration or recycling processes to determine if the restoration is profitable. Col. 40 lines 14-17 estimation of. Lines 21-24 market demand for the item.)
Claims 7 and 26, the combinations of Suzuki/Watanabe/Gates/Kekalainen make obvious of the system of claim 1 and the method of claim 21. The combination further teaches
wherein the multiple metrics further include a capacity of a vehicle to hold waste resources (Gates discloses in par. 0016 where the system optimizes the routes based on waste volume, value, mileage, or any other suitable parameter. Kekalainen discloses in para. [0027], [0037], [0070], [0073], [0074], [0085], and [0102] vehicle sensor sense waste capacity status in real-time to modify the optimal strategy in real-time during collection of waste).
Claims 6, 9, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US Patent 6,633,795 B1), in further view of Watanabe et al. (US PG-Pub 20050097028 A1), in view of Gates et al. (US PG-Pub 20140379588 A1), in view of Kekalainen et al. (US PG-Pub 20160300297 A1), and further in view Itoi et al. (US PG-Pub 20020091595 A1). Hereinafter Suzuki/Watanabe/Gates/Kekalainen/Itoi.
Claims 6 and 25, the combinations of Suzuki/Watanabe/Gates/Kekalainen make obvious of the system of claim 1 and the method of claim 21. 
wherein the processor is further configured to transmit automated responses in response to messages from a brand entity.
However, Itoi is directed to system and method of assisting goods collection and recording medium, which specifically teaches wherein the processor is further configured to transmit automated responses in response to messages from a brand entity (Itoi discloses in par. 0275 where the application server (530) produces, from the transmitted input information a confirmation screen for allowing a user to check the input contents and sends the screen to user terminal to display it.).
The Examiner asserts the term “automated” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automated” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for Suzuki to include the features of Itoi in receiving response from facilities in confirmation for the motivation of giving the user the option to double check and be notified to prevent any potential mistakes in the future in the process of using the invention system. 
Claim 9, the combinations of Suzuki/Watanabe/Gates/Kekalainen/Itoi make obvious of the system of claim 6. Itoi further teaches
wherein the processor is further configured to enable the brand entity to register with the system (Itoi Fig. 29 login screen. The Examiner asserts a login and authentication is being interpreted as a registration of entity to use the recycling management system. Fig. 17 
For the sake of brevity by having to repeat the rejection of claim 9, the Examiner refers and incorporates the rejection that has been provided for claim 9 for the rejection to be applied to claim 27.  
Response to Arguments
35 U.S.C. 103 Rejections

The Applicant’s arguments filed on 3/23/2021 have been fully considered, however, deem moot in regarding to amended claim limitations. The amended claims have been addressed with newly added reference. See rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689           

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687